PER CURIAM:
The case at bar has been remanded to this Court for proceedings consistent with the Pennsylvania Supreme Court’s order in Commonwealth v. Shoemaker, 502 Pa. 573, 467 A.2d 819 (1983), vacating 303 Pa.Super. 242, 449 A.2d 669. The Supreme Court found that the trial court did *130not err by failing to impose a minimum sentence because appellant was sentenced pursuant to the “Youth Offenders Act,” Act of April 28, 1887, P.L. 63, § 6, 61 P.S. 485 (1964), “which specifically prohibits the imposition of a minimum period of incarceration.” Commonwealth v. Shoemaker, supra,, 502 Pa. at 574, 467 A.2d at 820.
Turning to appellant’s second assignment of error, he argues that the sentence imposed was excessive and without regard to the circumstances of the offenses or his character. We find no merit to this contention. Accordingly, the judgment of sentence imposed by the Court of Common Pleas of Luzerne County is hereby affirmed.
Judgment of sentence affirmed.